Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the environmental change".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8-12, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesso (US 20180005636 A1).
Regarding Claim 1, Lesso teaches: A MEMS system (Fig. 4, element 50: ¶ [0039], [0046]) comprising: a MEMS device (MEMS microphone 54); a feature extraction component (AIC 56) coupled to an output of the MEMS device, wherein the feature extraction component is configured to provide a plurality of features of an output signal of the MEMS device (¶ [0041]: “The basic concept is to extract features of the audio signal that may be particularly useful when interpreted downstream”); and a low data rate interface (digital output driver 58; ¶ [0048]) coupled to the feature extraction components, wherein the low data rate interface is configured to transmit the plurality of features of the output signal of the MEMS device, and wherein a low data rate of the low data rate interface is determined by a number of the plurality of features transmitted (the data rate is set based on the information to be transmitted), wherein the MEMS device, the feature extraction component, and the low data rate interface are packaged together in a semiconductor package (¶ [0046]-[0047]).
Regarding Claims 2, 12, 17, Lesso teaches: wherein a total power dissipation of the MEMS system is less than forty microwatts (The state of the art for similar circuit blocks in say the field of artificial cochleas is below 20 microwatts).
Regarding Claim 3, Lesso teaches: wherein the MEMS device comprises a first integrated circuit, and the feature extraction component and the low data rate interface are integrated together on a second integrated circuit coupled to the first integrated circuit (¶ [0047]-[0048]: MEMS co-packaged integrated circuits).
Regarding Claim 5, Lesso teaches: wherein the MEMS device comprises a microphone (MEMS Microphone 54) or a pressure sensor.
Regarding Claim 7, Lesso teaches: wherein the feature extraction component comprises a voltage-controlled oscillator coupled to a counter (feature extraction component comprising a clock signal: CLKgen 16).
Regarding Claim 8, Lesso teaches: , wherein the feature extraction component comprises an auto-correlation component (¶ [0064]: correlation of coefficients).
Regarding Claim 9, Lesso teaches: wherein the feature extraction component comprises an input for receiving a clock signal (as shown, CLKgen 16 is fed into AIC 56).
Regarding Claim 10, Lesso teaches: further comprising an analog-to-digital converter interposed between the feature extraction component and the low data rate interface (Fig. 6: ADC 92).
Regarding Claim 11, method limitations pertaining closely to the structure of Claim 1 are recited. Therefore, Claim 11 is rejected for the same reasons as above with respect to Claim 1.
Regarding Claim 14, Lesso teaches: wherein extracting the plurality of features from the output signal of the MEMS device comprises filtering the output signal of the MEMS device (Fig. 6: filtering is performed on an output of the MEMS device), or determining auto-correlation features of the output signal of the MEMS device.
Regarding Claim 15, Lesso teaches: wherein the environmental change comprises an audio wave having a frequency in the audio band (here it is unclear whether this is a conditional requirement, as such the microphone of Lesso would naturally receive audio waves meeting this requirement), or a pressure wave having a frequency below the audio band.
Regarding Claim 16, Lesso teaches: A MEMS system (Fig. 4, element 50: ¶ [0039], [0046]) comprising: a MEMS microphone (MEMS microphone 54); a feature extraction component (AIC 56) coupled to an output of the MEMS microphone, wherein the feature extraction component is configured to provide a plurality of features of an output signal of the MEMS microphone (¶ [0041]: “The basic concept is to extract features of the audio signal that may be particularly useful when interpreted downstream”); and a low data rate interface (digital output driver 58; ¶ [0048]) coupled to the feature extraction components, wherein the low data rate interface is configured to transmit the plurality of features of the output signal of the MEMS microphone, and wherein a low data rate of the low data rate interface is determined by a number of the plurality of features transmitted (the data rate is set based on the information to be transmitted), and a codec coupled to the low data rate interface for digitally processing the plurality of transmitted features (¶ [0037], [0039]: downstream smart codec 52) , wherein the MEMS microphone, the feature extraction component, and the low data rate interface are packaged together in a semiconductor package (¶ [0046]-[0047]).
Regarding Claims 18-20, Lesso teaches: wherein the codec is configured to provide a voice activity detection function, keyword detection function, or voice recognition function (see ¶ [0041]: “feature processing block 62 operates on the received feature information to perform functions such as voice activity detect or speaker recognition, delivering appropriate flags VDet to downstream processing circuitry or to control or configure some further or subsequent processing of its own”; ¶ [0077]-[0078]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesso (US 20180005636 A1).
Regarding Claims 4, 13, Lesso does not specifically teach: wherein the low data rate is equal to 256 kbit per second, 192 kbit per second, 128 kbit per second, or 64 kbit per second. Lesso teaches the reduced bit rate signals contain data at 20k bits/second (see Claim 14). It would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to set the low data rate to the claimed 256, 192, 128, or 64 kbit/s in order to include the data of 20kbits/second of Lesso. Motivation for doing so would lie in interfacing with commonly available circuitry in the mobile device arts which typically operate on standardized rates of data transfer.
Regarding Claim 6, Lesso does not specifically teach: wherein the feature extraction component comprises a bi-quad filter. Lesso teaches to use instead a mel filter bank (¶ [0058] and Fig. 5-6). It would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to instead use a bi-quad filter in place of the mel filter bank. Motivation for doing so would lie in optimizing the power consumption of the device while maintaining a desired computational efficiency.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651